DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 12 Mar 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 8 line(s) 4 and 20, filed 12 Mar 2021, with respect to drawings have been fully considered and are persuasive.  The objection(s) of 14 Oct 2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 9 line 9, filed 12 Mar 2021, with respect to claims 9, 10 and 50 have been fully considered and are persuasive.  The rejection of 14 Oct 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 10 line 8, filed 12 Mar 2021, with respect to claim(s) 8 and 9 have been fully considered and are persuasive.  The rejection of 14 Oct 2020 has been withdrawn.
Applicant’s arguments, see Remarks page 10 line 16, filed 12 Mar 2021, with respect to claim 28 have been fully considered and are persuasive.  The rejection of 14 Oct 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 12 line 18, filed 12 Mar 2021, with respect to the rejection(s) of claim(s) 1, 8, 19-21, 23, 26-28, 32-25, 41-43 and 49 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Christopher (USP 3,053,182) in view of Messmer (USP 3,318,395).
Drawings
The drawings are objected to because Fig 1 illustrates two reference characters #68 and lacks #60 as described in the instant specification (Page 15 line 12 – “an electronic initiator 60 which runs from a control location (not shown) to the outer surface 28a of the first tool section propellant source, the electronic initiator 60 terminating in a spark generator 62”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  
. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 19-21, 23, 26-28, 32-35, 41-43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher (USP 3,053,182) in view of Messmer (USP 3,318,395).
Regarding claim 1, Christopher discloses a tool comprising: 
a plurality of tool sections (Fig 1 #35, 48, 35a, etc.), each tool section comprising an explosive source (#36 or 49) having an upper surface and lower surface (Fig 1), 
the upper and lower surfaces being separated (Fig 2) by an outer surface extending around the perimeter of the propellant source, (It is noted that if the propellant source has any thickness at all the upper and lower surfaces would be separated)
a first flame retardant material (Fig 2 #43 explosion confining disk) being associated with the explosive source upper surface and a second flame retardant material (Fig 2 #43 explosion confining disk) being associated with the propellant source lower surface; 
an ignition mechanism (#19 – firing head) for igniting the explosive source outer surface of each tool section, such that upon ignition, creating a stream of combustion 
wherein the tool sections are arranged (Fig 1) in a stack.  
Christopher discloses an apparatus for cutting sections from well casings however does not disclose a propellant source that deflagrates when ignited nor discloses at least one modifying agent provided in or adjacent the tool sections or generated by the tool sections.
Messmer teaches an apparatus for cutting in a wellbore wall, further teaching using a solid rocket propellant fuel having finely divided solid abrasive particles disseminated throughout the solid rocket fuel (Col 1 line 62-67). Further teaching “a slow burning rocket propellant is preferred as a fuel to avoid excessive build-up of pressure within the borehole. The burning rate of the propellant can be controlled by any of the techniques conventionally used for control of the burning rate of propellants for rockets. For example, the propellant can be in the form of grains which are coated with a slow burning material, generally referred to as an inhibitor. … Because abrasive particle differ widely in their ability to cut different solids, the abrasive particles used in this rocket fuel are graded throughout the mass of the solid rocket fuel to discharge from the nozzle abrasive particles best adapted to cut the material to be cut by the abrasive at any particular stage of the cutting operation (Col 3 line 25-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Messmer, to modify the explosive material of Christopher with the explosive material of Messmer for the 
Regarding claim 8, Christopher of the combination discloses wherein each tool section [#35, 48, 35a, etc.] comprises a housing (Fig 1 #11 liquid tight assembly) and the propellant source is wholly contained (Fig 1) within the housing.  
Regarding claim 9, Christopher of the combination discloses wherein each tool section comprises a housing (Fig 1 #11 liquid tight assembly) and the propellant for the propellant source is fed (interpreted as during assembly) into the housing.  
Regarding claim 10, Christopher of the combination discloses wherein the propellant for the propellant source is fed into the housing either continuously or intermittently (Col 5 line 56-61).  
Regarding claim 19, Christopher of the combination discloses wherein each propellant source [Fig 1 #36 or 49] is a disk.  
Regarding claim 20, Christopher of the combination discloses wherein, 
Regarding claim 21, Christopher of the combination discloses wherein each propellant source is frustoconical (Fig 3 and 4 #49 – explained Col 4 line 43-45).  
Regarding claim 23, Christopher of the combination discloses wherein the stream of combustion products from one tool section overlaps (Col 6 line 33-39) the stream of combustion products from an adjacent section.  
claim 26, Christopher of the combination discloses wherein each tool section includes a housing (upper and lower disks #43 or #43a – equivalent to the instant housing).  
Regarding claim 27, Christopher of the combination discloses wherein each housing includes an upper section (#43 or #43a) and a lower section (#43 or #43a), the housing upper section being adjacent a propellant source upper surface (#36 or 49) and the housing lower section being adjacent a propellant source lower surface (#36 or 49).  
Regarding claim 28, Christopher of the combination discloses wherein each of the upper section of the housing and the lower section of the housing comprises a parallel plate (Fig 3 #43 and 43a).    
Regarding claim 32, Christopher discloses wherein each tool section defines an outlet (Fig 2 illustrates an annular recess and Fig 4 illustrates #50), each tool section being arranged such that the stream of combustion products flows through the outlet, wherein the outlet is, in use, arranged to direct the stream of combustion products to manipulate an area of tubular (Col 6 line 37 – “a clean, complete cut-through of the casing occurs”).  
Regarding claim 33, Christopher of the combination discloses wherein the area of tubular, in use, extends around (at least extends around a portion) the internal circumference of the tubular (Col 6 line 37 – “a clean, complete cut-through of the casing occurs”).  
Regarding claim(s) 34 and 35, Christopher of the combination discloses wherein the height of the area of tubular is greater than the spacing between the propellant 
Regarding claim 41, Christopher of the combination discloses wherein at least one of the propellant sources comprises a plurality of propellants (Fig 2 #40, 39 and 36).  
Regarding claim 42, Christopher of the combination discloses wherein the propellants are arranged concentrically (Fig 1 – sharing the same center “as in a wedding cake” patently equivalent to instant application).  
Regarding claim 43, Christopher of the combination discloses wherein the propellants are arranged in layers (Fig 2 – Col 4 line 8-14).   
Regarding claim 49, Christopher of the combination discloses wherein the propellant source [#36 or #49] comprises a body of propellant (Fig 2 – cross section), the body of propellant defining a combustion surface including the outer surface (surface identified by #37) of the propellant source, the body of propellant comprising a plurality of propellant sections (Fig 2 illustrates upper and lower sections – Col 4 line 8-10), the propellants sections being relatively movable (Col 5 line 30-33 – “the hollow locking pin and the locking member are threadably engaged to hold all the components in a rigid unitary second shaped charge assembly”) , in use, to maintain the position (interpreted as the cutting area desired) of the combustion surface constant relative to an external reference point as the body of propellant deflagrates.  

Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record comprises Christopher, Messmer and Bell et al. (USP 9,038,713). However the prior art does not disclose, teach or suggest wherein a constant external diameter is maintained as the propellant body deflagrates.
Bell et al. (USP 9,038,713) discloses a ‘Shaped Charge Casing Cutter’ formed into radial section modules (Fig 4 #54) aligned in a toroidal cavity (Fig 8) between a pair of housing plates (Fig 1 or 10); however does  not disclose, teach or suggest wherein the propellant sections move to maintain a constant external diameter as the propellant deflagrates.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        05 Apr 2021